Case 5:19-cv-02188-PD Document 28 Filed 02/18/21 Page 1 of 1 Page ID #:2766

                                                                           JS-6
 1

 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11       MARIA G.1,                                Case No. 5:19-CV-02188-PD
12                         Plaintiff,              JUDGMENT
13             v.
14       ANDREW M. SAUL,
15       Commissioner of Social Security,

16                         Defendant.

17
18            It is the judgment of this Court that the decision of the Commissioner of
19   the Social Security Administration is vacated, and the matter is remanded to
20   the Social Security Administration for further proceedings consistent with the
21   Court’s Order.

22   DATED: February 18, 2021

23
24                                          PATRICIA DONAHUE
                                            UNITED STATES MAGISTRATE JUDGE
25
26
     1
27     Plaintiff’s name has been partially redacted in accordance with Federal Rule of Civil
     Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court Administration
28   and Case Management of the Judicial Conference of the United States.
